DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In respond to Applicant’s amendment filed 06/17/2021, claims 1, 3, 7, 13, 17 have been amended.  Claims 22-29 have been added.  
Response to Remark
In response to applicant’s remark filed 06/17/2021, have been considered but are moot in view of new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia et al. (US  2018/0368916).
 (Fig 1, 2; Section [016, 031] ophthalmic laser treatment system), the laser module comprising: one or more diodes for producing pulsed laser energy in a visible green wavelength range  (Fig 1,2: Section [029-031] 111 one or more diodes 111b generate pulse laser in a wavelength range 510-690nm/Green and other visible spectrum); a controller for driving the one or more diodes based on parameter information (Fig 1, 2: a controller 14 for driving the one or more diodes 111b based on parameter information/user interface 15; Section [021-024] for ophthalmic laser treatment).   Since claim 11 recites the same or identical elements/limitations it is within one skill in the art to use patent Xia et al. ‘916 to recite the method for producing pulsed laser energy for ophthalmic laser treatment system, product by process (Section [018, 027-028]method).

With respect to claim 21 Xia et al. ‘916 shows and discloses a system for delivering pulsed laser energy to an eye of a patient (Fig 1, 2; Section [016, 031] ophthalmic laser treatment system), the system comprising: a control module for setting parameters for the delivered pulsed laser energy based on received parameter information and sending control signals based on the parameters (Fig 1, 2: a control module 14 for setting parameters to delivered pulsed laser based on parameter information/user interface 15; Section [021-024] for ophthalmic laser treatment); and a laser module for delivering the pulsed laser energy based on the control signals, wherein the laser module comprises one or more diodes for producing the pulsed laser energy in a visible green wavelength range (Fig 1,2: Section [029-031] laser module delivering pulsed laser energy based on control signal from controller 14 and user interface 15, where 111 one or more diodes 111b generate pulse laser in a wavelength range 510-690nm/Green and other visible spectrum).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-29 are rejected under under 35 U.S.C. 103 as obvious over Lee (US 2014/0257255) in view of Xia et al. (US   2018/0368916).
	With respect to claims 1, 11, Lee ‘255 shows and discloses a laser module for producing pulsed laser energy for an ophthalmic laser treatment system (Fig 1, 2; TITLE; Abstract), the laser module comprising: diode for producing pulsed laser energy in a wavelength range  (Section [002,017, 018] LED generate pulse laser 14; Claim 2, 4); a controller for driving (Fig 1, 2: controller computer/data processing system 22/52 for driving the diode based on parameter information/user interface 62 input includes memory /treatment map/table 56/58/60 for ophthalmic laser treatment; Section [021-024]).  The claim further requires in the laser in visible green wavelength range.  Lee ‘255 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed laser beam about 400nm to about 3000nm which includes green wavelength ranges about 495 to 580 nanometers (Section [018] pulsed laser beam between about 400-3000nm).  Therefore it is within one skill in the art to recognize Lee ‘255 laser module generates visible green wavelength ranges. 
Xia et al. ‘916 of analogous art shows and discloses a laser module for producing pulsed laser energy for an ophthalmic laser treatment system (Fig 1, 2; Section [016, 031] ophthalmic laser treatment system), the laser module comprising: one or more diodes for producing pulsed laser energy in a visible green wavelength range  (Fig 1,2: Section [029-031] 111 one or more diodes 111b generate pulse laser in a wavelength range 510-690nm/Green and other visible spectrum); a controller for driving the one or more diodes based on parameter information (Fig 1, 2: a controller 14 for driving the one or more diodes 111b based on parameter information/ user interface 15; Section [021-024] for ophthalmic laser treatment).  It would have been obvious to one of ordinary skill in the art to provide Lee ‘255 the one or more diodes producing green wavelength as taught or suggested by Xia et al. ‘916, for the benefit of having one or more wavelengths output for its intended used (Fig 4; Section [009, 011, 015]).    Since claim 11 recites the same or identical elements/limitations it is within one skill in the art to use patent Lee ‘255 in view of  Xia et al. ‘916 to recite the method for producing pulsed laser energy for (Section [018, 027-028]method) (TITLE; 006-008).

With respect to claims 2, 12, the claim further requires wherein durations of discrete pulses of the pulsed laser energy are in a range of 50 to 300 microseconds.  Lee ‘257 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed beam ranges 3um to 1.9nm or about 400nm to about 3000nm (Section [018] pulsed laser beam between about 3um to 1.9nm, or 400-3000nm).  Also, Xia et al. ‘916 discloses the controller and adjust and control pulses in 1ms to 1000ms (Section [036-037]).  Therefore, it is within one skill in the art to recognize Lee ‘255 in view of Xia et al. ‘916 controller able to adjust the pulse laser energy in the range of 50-300ms.  Also, it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; in this case, it is well-known to have laser system/controller to set the desire pulsed energy range, for its intended use. 
	
With respect to claims 3, 13, 22 the claims further requires wherein the one or more diodes are configured to produce laser energy with an output power of 1 Watt; OR wherein the laser module directs a laser current through a junction of each of the one or more diodes to produce a beam of laser energy of a particular wavelength in the visible green range, and each of the one or more diodes is configured to produce the laser energy of the particular wavelength with an output power in a range of 1-1.3 watts..  Lee ‘255 in view of Xia et al. ‘916 did not explicitly state the above.  However, Xia et al. ‘916 discloses the controller and user interface allows management of power level, pulse duration, mode, etc. (Section [036]). It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 

With respect to claims 4, 14, Lee ‘255 in view of Xia et al. ‘916 discloses wherein the visible green wavelength range includes wavelengths from 495 to 580 nanometers (Section [029-031] wavelength range 510-690nm/Green and other visible spectrum);(Section [018] pulsed laser beam between about 400-3000nm); .

With respect to claims 5, 15, Lee ‘255 in view of Xia et al. ‘916 shows and discloses wherein the parameter information includes pulse envelope duration, peak power, interval, pulse duration and pulse interval. (Section [036-037] controller and user interface adjust power level, pulse duration, mode, interval etc.) (Section [018, 021-024]] pulse duration ns and fs, or ranges of 3 um to 1.9 nm; Fig 1-2).

With respect to claims 6, 16, Lee ‘255 shows and discloses wherein the parameter information is based on input received from a user via a user interface of the ophthalmic laser treatment system (Fig 1, 2; Section [021, 024] the parameter information input from user via user interfaces).

With respect to claims 7, 17, the claims further requires further comprising a light emitting diode (LED) driver for producing an LED current based on a modulated voltage output from the controller based on the parameter information, wherein the one or more diodes produce the pulsed laser energy based on the LED current from the LED driver.  Lee ‘255 did not explicitly state as the above.  Xia et al. ‘916 discloses the one or more diodes produce pulsed laser from the controller 14 and delivery system 13 where power detector 112d used to monitor (Fig 1: 13, 14, 15, 16; Section [030-037]). One skill in the art would recognize one or more diodes has to be driven by the controller/driver by current and/or voltage such that it power can be detected and monitor, for the benefit of providing safe/desirable beam for its intended treatment site (Section [030-031]).  Also it has been held omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known and recognize by one skill in the art - the LED output is based on the current from a LED driver and regulated by the controller based on its inputs or preset parameter information (Fig 1, 2: 22/52/56/62/64; (Section [017, 018, 021-024] a laser module 12  for delivery pulse laser 14 based on controller 22,52/interface 62 control signals and/or table inputs, where the module comprises a diode for producing pulsed laser in a wavelength).

With respect to claims 8, 18, the claims further requires an integrator for adjusting power of the laser energy based on a comparison of detected power of the laser energy to a predetermined peak power set point based on the parameter information.  Lee ‘255 did not explicitly state as the above.  However Lee ‘255 did discloses of memory/file storage system and user interface input devices, via an integrator/ bus system is adjusting/comparing the coupling power light use for eye treatment (Fig 2: parameter information/user interface 62 input includes memory /treatment map/table 56/58/60 via an integrator/bus subsystem 54 for adjusting ophthalmic laser treatment; Section [021-031]).   Similarly, Xia et al. ‘916 discloses he controller 14 adjust power of the laser energy and where power detector 112d used to monitor power output for adjustment (Fig 1: 13, 14, 15, 16; Section [030-037]).   Therefore, it is within one skill in the art to recognize Lee ‘255 and Xia et al. ‘916 having an integrator/integrate bus use for adjusting power of the laser based on table set point/inputs/outputs parameter 
With respect to claims 9, 19 the claim further requires a power monitor for measuring the power of the laser energy and outputting a signal corresponding to the measured power to the integrator to be compared to a signal corresponding to the peak power set point.  Lee ‘255 did not explicitly state as the above.  Xia et al. ‘916 discloses he controller 14 adjust power of the laser energy and where power detector 112d used to monitor power output for adjustment (Fig 1: 13, 14, 15, 16; Section [030-037]).  Therefore, it would be obvious to one skill in the art to provide Lee ‘255 the power monitor as taught or suggested by Xia et al. ‘916, for the benefit of providing the desired power output.  Also, it has been held omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known used of sensor/detector to monitoring/feedback the power output - to compared to known set point, for the benefit having an optimal/safe treatment (Fig 1, 2: parameter information/user interface 62 input includes memory /treatment map/table 56/58/60; Section [021-024]).     

With respect to claims 10, 20 Lee ‘255 shows and discloses wherein the ophthalmic laser treatment system is a body-mounted and/or table-top laser indirect ophthalmoscope system, a slit-lamp system, or a photocoagulation laser probe system (Fig 1: system is a body-mounted “P” or table-table laser indirect ophthalmoscope system)

(Fig 1, 2: 10; TITLE, Abstract), the system comprising: a control module for setting parameters for the delivered pulsed laser energy based on received parameter information and sending control signals based on the parameters (Fig 1,2: 22/52 controller, 62 interface input, memory/table 56/58/60; Section [021-029] a control module setting parameters for delivered pulsed delivery based on received parameter information/input 22/52, 62, 56/58/60 and sending control signals out based on the parameters); and a laser module for delivering the pulsed laser energy based on the control signals, wherein the laser module comprises one or more diodes for producing the pulsed laser energy in wavelength range (Fig 1, 2; (Section [017, 018, 021-024] a laser module 12  for delivery pulse laser 14 based on controller 22,52/interface 62 control signals and/or table inputs, where the module comprises a diode for producing pulsed laser in a wavelength).  The claim further requires the laser energy in visible green wavelength range.  Lee ‘255 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed laser beam about 400nm to about 3000nm which includes green wavelength ranges about 495 to 580 nanometers (Section [018] pulsed laser beam between about 400-3000nm).  Therefore it is within one skill in the art to recognize Lee ‘257 laser module generates visible green wavelength ranges.
Xia et al. ‘916 of analogous art shows and discloses a laser module for producing pulsed laser energy for an ophthalmic laser treatment system (Fig 1, 2; Section [016, 031] ophthalmic laser treatment system), the laser module comprising: one or more diodes for producing pulsed laser energy in a visible green wavelength range  (Fig 1,2: Section [029-031] 111 one or more diodes 111b generate pulse laser in a wavelength range 510-690nm/Green and other visible spectrum); a controller for driving the one or more diodes based on parameter information (Fig 1, 2: a controller 14 for driving the one or more diodes 111b based on parameter information/ user interface 15; Section [021-024] for ophthalmic laser treatment).   It would have been obvious to one of ordinary skill in the art to provide Lee ‘255 the one or more diodes producing green wavelength as taught or suggested by Xia et al. ‘916, for the benefit of having one or more wavelengths output for its intended used (Fig 4; Section [009, 011, 015]). 

With respect to claim 23, Lee ‘255 in view of Xia et al. ‘916 discloses wherein the laser module electronically pulses each of the one or more diodes in a millisecond range to microsecond range based on the parameter information (Section [009, 036-037] 1ms, 20 us ).

With respect to claims 24, 25 the claims further requires an optical package, which is hermetically sealed and defines a chamber containing optical components of the laser module including the one or more diodes; AND wherein the optical package comprises a lid secured over one or more surfaces of the optical package, enclosing and	hermetically sealing the optical components of the laser module.  Lee ‘255 in view of Xia et al. ‘916 did not explicitly state the above.  However, it is well-known in the art the use of hermetically sealed optical packaging and chamber or lid to containing the components to protect the diodes/elements from the environment, for the benefit transmitting and maintain wavelength output from a protected environment.  

With respect to claims 26, 27, 28 the claims further requires a heat sink, which transfers heat generated by the one or more diodes in the optical  package; OR a thermoelectric cooler unit for transferring heat generated by the one or more diodes in the optical package away from the optical package; OR a heat sink and a thermoelectric cooler unit, wherein the thermoelectric 

With respect to claim 29, Lee ‘255 in view of Xia et al. ‘916 shows wherein the optical package comprises a fiber optic connector for coupling the laser energy through a fiber optic cable (Fig 1, 2: 12 fiber and optic connector). 

Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Neuberger et al. (US 2004/0116909) shows and discloses known green diode system for ophthalmic laser treatments with a wavelength in the range of 654–681nm (Fig 1-5; TITLE; Abstract; Sections [004-025]).
Slatkine (US 2004/0036975) shows and discloses apparatus and method improving eye safety during exposure to light source with wavelength ranging between 300-1600nm, with pulse duration 1ns to 1500ms, and energy density power higher than 1W/cm2 or 0.1-200J/cm2 (Section [129] wavelength 300~1600nm, pulse duration 1ns~1500ms,  1W/cm2 or 0.1-200J/cm2 “1 joule = 1watt”). 
Bischoff et al. (US 2014/0288539) shows and discloses known ophthalmic laser system and method for treating eye tissue, where system determine radiation pulses, time and distance between successive radiation pulses such that the relevant pulse in the target volume has the determined power density to reduce clinical complications  (Fig 1-5; TITLE; Abstract; Section [007-008, 013-014, 032]).
	Abe (US 2008/0188838) shows and discloses known ophthalmic laser system where and method for treating eye tissue where the device controller capable of setting irradiation duration, interval, time, energy of laser beam of the laser beam within the desired range (Fig 1-4: pulse, duration, time, power; TITLE; Abstract in 1J/cm2 to 8.5 J/cm2 - where 1 Joule = 1watt).
	Wysopal et al. (US 2014/0128856) shows and discloses monitoring laser pulse energy in a laser eye surgery system (TITLE; Abstract; Fig 1-8)
	 				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828